Title: A Dirge: On the Death of Our Illustrious 2d and 3d Presidents, 11 July 1826
From: Norwich Courier
To: 





Norwich, July 11, 1826.


A DIRGE: On the death of our illustrious 2d and 3d Presidents, Hastily composed on hearing that of the latter.
Weep! Columbia, Weep!—Weep! for sorrows upon sorrows, made more excessive, from breaking in upon thy most joyous hour, have come.—And, in weeping, call Oceans to thy aid to assuage this thy double sorrow—than which, none deeper could not—cannot come.
One, that to our saddened ear had brought the first tale of woe, had but a moment gone, when another, like an overwhelming flood, broke in upon the already afflicted soul.—While yet the sad tale of him who told the death of Adams, the zealous, the determined, the unyielding—who stood as the enlivener, the support of the whole in the hour of peril, was scarcely finished,—another, with tidings from the Sacred Mount, announced the demise of Jefferson the Great, the Good—whose far-stretching and comprehensive mind embraced more than any other, of that science wherein the safety and happiness of nations consist—came like a flood from the Mountain Lake, whose high swollen waters forcing their banks, in down tumbling torrents, brings desolations on the plains below.
Weep! fathers and mothers in Israel, for those that supported you in youth, through the season of trials, are not.—Weep! young men and maidens of Columbia, for they who cleared your paths of briars and thorns, and sprinkled them with roses, are not. Weep! little children, for those, whose virtues you must emulate, or your liberties will be lost, are not. Weep! Europe, Asia and Africa, for those, so distant, that labored for you with effect, are not. Weep! a World, for those, who once, on the Banks of the Delaware, with the illimitable power of Liberty in their view, sat legislating for the whole, are not. Fame, with thy crape-bearing trumpet, spread the gloomy tidings throughout the Earth; and thou Triton, in sables, o’er the sea; tell a World, that Adams, the senior in Nestorian age, with Jefferson, scarce his junior, that, in union, as brothers, once labored through perils where its hopes were at stake; after a momentary separation again were united; and on the same hour of the same day, and that the day of all others they were so desirous to see, being the fiftieth anniversary of their joint great act, and the First Grand National Jubilee, in triumph ascended, amidst the shouts and far sounding cannons of an Empire of their own creating, to seats by the side of Great Washington, that from the beginning was prepared and reserved for the most worthy.
Sink low, ye Banners! a Brilliant Constellation that has spread over every sea, and waved with benign promise in every harbor, for those who spake you into existence, are not. Groan deeply, ye Cannons! who have terribly shaken the vast world of waters, carrying destruction to the foe—for those who made you so efficient by the inspirations of Liberty, are not. Hide—thy head in clouds, O Sun! and thine behind the mountains, O Moon! and in darkness thine, thou little Stars! for the greatest of those on whom thou hast shone or twinkled, are not. Tip thy every spear and leaf, now green, with black, O Earth! for thy brightest ornaments are leaving thee apace: and thou, O Sea! turn thy snowy foam to Sable.—Open wide thy joyous Portals, O Heaven! for the gloriously ascending pair.






